      Case 3:20-cv-00783-BRM-DEA Document 31 Filed 08/31/20 Page 1 of 1 PageID: 556




                                                              August 31, 2020
Via ECF
United States District Court Clerk
District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

         Re:    Merck Sharp & Dohme Corp. v. Sandoz Inc.,
                3:20-cv-0783 (BRM)(DEA)

Dear Sir/Madam:

       This firm, together with Brinks Gilson & Lione, represents defendant Sandoz Inc. (“Sandoz”) in
the above-captioned matter.

       On August 26, 2020, the parties filed a Joint Proposed Stipulation of Dismissal under seal. D.E.
27. Upon further conferral and consideration, the parties agree that the information contained therein is
not confidential. Accordingly, we respectfully request that the Court unseal D.E. 27 in its entirety.

         We thank the Court for its consideration of this matter.

                                                              Respectfully Submitted,

                                                               s/ Eric I. Abraham
                                                               ERIC I. ABRAHAM

cc:      All counsel of record (via ECF)
